Filed 12/11/98 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA



ORDER OF REINSTATEMENT

Supreme Court No. 970363



1998 ND 206 



IN THE MATTER OF THE APPLICATION FOR

DISCIPLINARY ACTION AGAINST GILBERT NESET,

A MEMBER OF THE BAR OF THE STATE OF NORTH DAKOTA





Disciplinary Board of the 

Supreme Court of North Dakota,	Petitioner



v.



Gilbert Neset,	Respondent



¶1	On November 26, 1997, this Court placed Gilbert Neset on Interim Suspension based upon the Application, Affidavit of Disciplinary Counsel, and other supporting affidavits pending the final disposition of disciplinary proceedings.  On February 20, 1998, and November 9, 1998, the Disciplinary Board entered Orders in the files upon which the Interim Suspension was requested, publicly reprimanding Gilbert Neset for violations of Rule 1.8, N.D.R. Prof. Conduct, for entering into a business transaction with a client and not advising the client to seek independent counsel.  

¶2	On December 2, 1998, David A. Overboe filed a Motion for Reinstatement on behalf of Gilbert Neset requesting that the Order of Interim Suspension be revoked and that this Court enter an order immediately reinstating Gilbert A. Neset’s license to practice law in the State of North Dakota.  The Court considered the matter, and

¶3	
ORDERED
, that Gilbert A. Neset’s license to practice law in the State of North Dakota is reinstated effective immediately.

¶4	Dated at Bismarck, North Dakota, this 9th day of December, 1998.

Gerald W. VandeWalle, Chief Justice

William A. Neumann, Justice			

Dale V. Sandstrom, Justice

Mary Muehlen Maring, Justice

Carol Ronning Kapsner, Justice





ATTEST:

Penny Miller, Clerk